Citation Nr: 1721169	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  13-17 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for left arm scars, claimed as residuals of a shrapnel wound.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Getz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1998 to April 1992, which included service in the Southwest Asia Theater of Operations from August 1990 to April 1991.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.   

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  However, new and material evidence is not required to reopen a claim when, after a final decision, VA receives relevant official service department records that existed and were not associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c) (2016). 

In this case, the Veteran is claiming entitlement to service connection for left arm scars, claimed as residuals of a shrapnel wound.  The claim was finally denied by the RO in June 2007.  38 C.F.R. §§ 20.302, 20.1103 (2016).  VA subsequently obtained the Veteran's service treatment and personnel records from the Department of Defense in August 2009.  These records were not associated with the claims file at the time of the final denial and are relevant to the claim, since they contain the Veteran's service treatment history and locations of service.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Hence, the record now includes the Veteran's entire service record.  As new, relevant service department records were received subsequent to the final denial, new and material evidence is not required in this case, and the claim must be reconsidered in the first instance.  38 C.F.R. § 3.156(c) (2016).  

Except for appeals withdrawn at a VA hearing, all withdrawals "must be in writing[,and they] must include the name of the veteran[,]...the applicable [VA] file number, and a statement that the appeal is withdrawn.  If the appeal involves multiple issues, the withdrawal must specify that the appeal is withdrawn in its entirety, or list the issues(s) withdrawn from appeal."  38 C.F.R. §20.204(b) (2016); Kalman v. Principi, 18 Vet. App. 522, 524-25 (2004).  Here, the Veteran's Service Organization (VSO) representative informed VA that the Veteran desired to withdraw his appeal.  However, the Veteran failed to submit a withdrawal; consequently, his claim is still on appeal.  

The Veteran requested a hearing before a Veterans Law Judge.  In a correspondence dated October 2016, the Veteran was properly notified of the date, time, and location of the scheduled hearing but failed to report for the hearing without good cause.  Consequently, the hearing request is considered withdrawn.  38 C.F.R. § 20.704(d) (2016).    


FINDING OF FACT

The Veteran's left arm scars, claimed as residuals of a shrapnel wound, are not related to his active service.     


CONCLUSION OF LAW

The criteria for entitlement to service connection for left arm scars, claimed as residuals of a shrapnel wound, have not been met.  38 U.S.C.A. §§ 1110, 1117, 1154(b), 5107(West  2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2016). 






REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran is claiming entitlement to service connection for left arm scars claimed as residuals of a shrapnel wound.  Specifically, he states that he sustained a left arm injury resulting in scars after a fellow soldier destroyed an enemy weapon and ricocheting shrapnel from the weapon hit his left arm.  

Under the relevant laws and regulations, service connection may be granted for a disability resulting from a disease or injury incurred or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show:  (1) an in-service incurrence or aggravation of a disease or injury; (2) the existence of a present disability; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).    
For veterans who served in the Southwest Asia Theater of Operations during Operation Desert Shield/Storm, service connection may also be established under the presumption for Persian Gulf Veterans.  38 C.F.R. § 3.317 (2016).  The presumption applies to chronic disabilities manifested either during active duty in the Southwest Asia Theater of Operations or to a degree of 10 percent or more by December 31, 2016.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(e)(2) (2016).  Here, because the Veteran's left arm scars, claimed as residuals of a shrapnel wound, have been attributed to a specific diagnosis, the Persian Gulf presumption does not apply.  See 38 C.F.R. §3.317(a)(2)(i) and (ii) (2016). 
In the case of veterans who engaged in combat with the enemy, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service.  38 U.S.C.A. § 1154(b) (West 2014).  A finding that the Veteran engaged in combat with the enemy, however, requires evidence that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone," but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

After a review of the evidence in this case, the Board finds that service connection for left arm scars, claimed as residuals of a shrapnel wound, is not warranted.

As to the first element, a preponderance of evidence does not support the finding that the Veteran incurred an in-service injury.  First, there is insufficient evidence for the Board to conclude that he engaged in "combat with the enemy" as defined by 38 U.S.C.A. § 1154(b) (West 2014) and interpreted by the Secretary in VAOPGCPREC 12-99 (October 18, 1999).  Although the Veteran asserts in a July 2009 correspondence that he was awarded a Combat Infantry Badge (CIB) for his combat service in the Gulf War, his DD-214 does not confirm combat status and the award of a CIB, or any other award that might indicate combat service.  While his DA Form 2-1 contains the letters "CIB" in handwriting, this is not sufficient by itself, in the Board's view, to support the Veteran's claim of combat service.    

Next, the Veteran's service treatment records contain no evidence of diagnoses, symptoms, or treatment for a left arm injury and scars during his active service.  Although he claims that he sustained a left arm shrapnel wound resulting in scarring in 1991, there are no records of his treatment for injuries in connection with the event in his service treatment records.  Moreover, the Veteran specifically denied the existence of any left arm injury and scars in his separation report of physical examination on January 1992. 

In fact, the first time the Veteran's scars were clinically observed was not until June 2010, although he filed the claim on appeal in May 2006.  The Board notes that this is 14 years after he left active duty.  Therefore, a continuity of evidence has not been shown on a clinical basis.  

As part of this claim, the Board recognizes the Veteran's statements regarding his history of symptoms.  In this regard, the Board notes that he is competent to testify about the presence of observable symptomatology, which may provide sufficient support for a claim of service connection, if credible, regardless of the lack of contemporaneous medical evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007).  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

However, the Board determines that the Veteran's reported history of continued symptomatology since active service, while competent, is nonetheless not credible.  Specifically, while the Veteran was treated on numerous occasions for an ankle injury in service, and mentioned this disorder on his separation physical examination, he made no reference to his left arm shrapnel wound.  See AZ v. Shinseki, 731 F.3d 1303 (2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).  Furthermore,  the military medical examiner found no evidence of left arm shrapnel wound and scars in the corresponding medical report, which specifically noted, "no identifying body marks [or] scars."  Therefore, continuity is not established based on the clinical evidence of record or the Veteran's statements.  

Next, service connection may also be granted when the evidence establishes a medical nexus between active duty service and current complaints.  In this case, the Board finds that the weight of the competent evidence does not attribute the Veteran's claimed disorders to active duty, despite his contentions to the contrary.  

Specifically, as noted above, the medical evidence demonstrates that the Veteran specifically denied the existence of any left arm scars when he left active service.  Moreover, the military examiner specifically noted there was no evidence of such scarring.  Further, the Veteran's post-service VA medical records contain no clinical evidence of a diagnosis of any left arm scars until 2010 when a VA examiner noted the presence of two small superficial scars on the Veteran's left upper arm 18 years after the Veteran left active service.  Moreover, no treating medical professional has opined that his scars are related to service.  

In arriving at this conclusion, the Board has also considered the statements made by the Veteran relating his scars to his active service.  The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

In this case, however, the Veteran is competent to state that he has scars.  See Jandreau, 492 F.3d at 1377, n.4.  However, as was noted above, the Board has found his statements regarding the etiology of these scars to be non-credible.  Therefore, the unsubstantiated statements regarding the claimed etiology of the Veteran's scars are found to lack competency.

Based on the totality of evidence in the record, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for left arm scars, claimed as residuals of a shrapnel wound, and there is no doubt to be otherwise resolved.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, the claim for service connection must be denied.    

VA Duty to Notify and Assist

The Board has given due consideration to the Veterans Claims Assistance Act of 2000 (VCAA), which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence, necessary to substantiate claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this case, VA provided the Veteran notice letters informing him of both his and VA's obligations.  

With respect to the duty to assist, VA must obtain "records of relevant medical treatment or examination."  38 U.S.C.A. § 5103A(c)(2) (West 2014).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  In addition, the duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  

In this case, the Board finds that all necessary assistance has been provided to the Veteran and no further notice or assistance is required to fulfill VA's duty to assist in the development of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board has obtained all necessary VA treatment records and provided the Veteran with the opportunity to provide all private treatment records.  

With regard to a medical examination, the Board finds that it is not required to provide the Veteran with a VA examination.  As the Federal Circuit Court of Appeals (Federal Circuit) has noted, there is not a duty to provide a medical examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Under the standards established by the United States Court of Appeals for Veterans Claims (Court) in McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Board finds that a VA examination is unnecessary to determine whether the Veteran's claimed left shoulder scars are causally related to his period of active service, as the standards in McLendon have not been met.  Specifically, as discussed in detail above, there is no competent an credible evidence of an in-service event or injury.  


ORDER

Service connection for left arm scars, claimed as residuals of a shrapnel wound, is denied.



____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


